PICARD, District Judge.
In rendering our opinion in the above matter this court gave both parties an opportunity to negotiate for an. exclusive license, since the terms thereof were not expressed in the original agreement. As a result the parties have been negotiating and the time fixed for completion of said contract set by the court as April 1, 1956, has been extended from time to time. In addition this court has made several suggestions to the parties as to what the license should cover although this court has refused and refrained from writing or dictating the terms of any said contract.
The result of these negotiations has, in the opinion of the court, reflected unfavorably upon plaintiff since plaintiff has refused to enter into an exclusive license on reasonable terms with defend*631ant as we believe was anticipated by the original agreement of December 1, 1950.
Chief of the proposals upon which plaintiff has been obstinate and unfair is as follows:
It has refused to agree to any minimum number of bubble lines it would be obliged to pay for during each year. This court was and is of the opinion that some such minimum should be included in the provisions of said contract and while this court made several suggestions as to what such minimum should be, plaintiff’s counsel in his correspondence of May 15, 1956, has refused to enter into a contract containing "any minimum annual royalty”.
For these reasons there is nothing left for this court to do but to dismiss plaintiff’s bill of complaint and dismiss the injunction. . .
A decree in accordance with this opinion will be prepared for our signature.